Title: To Thomas Jefferson from Jonathan Thompson, 15 December 1824
From: Thompson, Jonathan
To: Jefferson, Thomas


Dear Sir
Custom House New York Collectors Office
December 15. 1824.
Your letter of the 9th instant I received. in answer state that the presumed error arose from my omission in abridging the particular articles subject to duty, by omitting the Anchovies & Oil. enclosed is a statement or copy of the entry with the duties & other charges. The Franc in computation of duties is estimated of the value of 18¾ cents. to the invoice cost & charges is added ten per cent, on which amount the duty advalorem is charged. I regret to have given you the trouble to write to me, but trust you will pardon the omission as it was not intentional. I remain with the greatest respectYour obedient servtJonathan Thompson